Citation Nr: 1402906	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and a cognitive disorder, not otherwise specified (NOS).  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to September 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2012, the Veteran testified at the Denver RO before the undersigned, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, DC.  A transcript (Tr.) of the hearing is of record.  During that proceeding, the Veteran submitted additional evidence in support of her claims, accompanied by a waiver of RO review.

The Board recognizes that the Veteran's psychiatric claim was initially limited to an increased rating for PTSD.  However, the record reflects that she also has a history of treatment for major depression and a cognitive disorder, NOS.  While she has not expressly sought VA compensation for those other disorders, they are nonetheless encompassed in her pending claim for an increased PTSD rating.  Indeed, the United States Court of Affairs for Veterans Claims has held that a claim for one acquired psychiatric disorder effectively encompasses a claim for all such disorders raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has expanded the scope of the psychiatric claim as reflected on the title page. 


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected acquired psychiatric disorder has most closely approximated total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

2.  The claim for TDIU is predicated solely on the Veteran's service-connected acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a total (100 percent) schedular rating for the Veteran's acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 9411 (2013).

2.  In light of the assignment of a total schedular rating for the Veteran's acquired psychiatric disorder, her claim for TDIU is effectively moot and, thus, outside the scope of the Board's jurisdiction.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist are set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this case, the Board is awarding an evaluation of 100 percent for the Veteran's acquired psychiatric disorder.  This is tantamount to a complete grant of the benefits sought on appeal and, as such, there is no need to further address the provisions of the VCAA.  Indeed, where, as here, the disposition is fully favorable, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 38 C.F.R. § 3.114; VAOPGCPREC 3- 2000 (April 10, 2000).

II.  Increased Rating

The Veteran asserts that her acquired psychiatric disorder is more severe than contemplated by her previously assigned (70 percent) rating.  In essence, she contends that this service-connected disability has been productive of total occupational and social impairment throughout the entirety of the appeal.  The Board agrees and, for the reasons that follow, will grant a total (100 percent) schedular evaluation for this disability. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where is a question as to which of two evaluations is proper, the higher one will be assigned if the disability picture more nearly approximates the criteria required for such a rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Moreover, where, as here, entitlement to compensation has already been established and an increased evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration must also be given to staged ratings to compensate for periods during the appeal when the disability may have fluctuated in severity.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Turning to the specific disability at issue, the Board observes that, since the date of service connection, the Veteran's acquired psychiatric disorder has been rated under the diagnostic code for PTSD.  38 C.F.R. § 4.130, DC 9411.  The Board has considered applying alternate codes to decide the Veteran's claim, but finds such application to be unwarranted.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because all acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  As such, assessing the Veteran's symptoms under a different psychiatric code would not produce a different result, nor provide for a higher rating.  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted where there is severe occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected acquired psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).  Parenthetically, the Board notes that, while the newer DSM-V has been officially released, VA's governing provisions continue to explicitly reference the criteria in the DSM-IV.  See 38 C.F.R. § 4.130 (2013).  

As a final point before turning to the specific facts of this case, the Board notes that, while the Veteran has been service connected for an acquired psychiatric disorder since July 9, 1997, her 70 percent disability rating took effect October 4, 2004.  Thereafter, she submitted an August 28, 2007, petition for increased compensation.  As such, the rating period on appeal spans from August 28, 2006, one year prior to the date of receipt of her increased-rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in rating a service-connected disability, the underlying symptoms must be viewed in relation to their entire history.  Therefore, the Board will consider pertinent evidence dated prior to August 28, 2007, but only to the extent that it is found to shed additional light on the Veteran's acquired psychiatric claim during the period on appeal.

The record reflects that the Veteran has an extensive history of mental health problems, beginning in the Air Force when she was sexually assaulted while deployed to the Philippines.  The Veteran reported the incident and a formal investigation ensued, during which she was subjected to a pattern of sexual harassment.  These experiences collectively led to a decline in her mental health, which culminated in her psychiatric hospitalization in June 1985 and her medical discharge from service in September of that year.

After leaving the Air Force, the Veteran spent several decades working for the United States Postal Service while seeking periodic private and VA treatment for her mental health symptoms.  Despite such clinical intervention, however, her symptoms worsened, as was evident during the initial VA examination conducted in support of her claim for increased compensation.  Specifically, the VA clinician who completed that September 2007 assessment noted that the Veteran's social functioning was limited to the extent "that she [w]as quite isolative and also reported some paranoia and tensions" with her civilian colleagues and supervisors.  The VA examiner further noted that the Veteran displayed "grossly inappropriate behavior," sleep impairment, and memory, attention, and concentration deficits.  In addition, the examiner observed that the Veteran was dependent on psychotropic medications to control her symptoms, which comported with DSM-IV diagnoses of chronic PTSD and major depressive disorder that were moderate to severe in nature.  That examiner also diagnosed a cognitive disorder, NOS, and assigned a Global Assessment and Functioning (GAF) score of 51, thus signaling that the Veteran's occupational and social impairment was moderate to moderately severe.  

Following the above VA examination, the Veteran continued to receive regular treatment for her mental health symptoms, which were noted to adversely affect her employment.  Significantly, in November 2010, she ceased working entirely because, in her words, her "depression was just getting way out of hand," causing her to "act[] out . . .  and get[] in trouble . . . with [her] coworkers and supervisor[s]."  See Board Hearing Tr. at 3-4.  Rather than resign immediately, however, the Veteran "called in sick" for several months while pursuing a disability claim against her civilian employer.  See Board Hearing Tr. at 11.  That claim and a separate petition for Social Security disability benefits were later granted on the basis of both mental illness and a nonservice-connected right foot disorder.  

In January 2011, while the Veteran's Postal Service and Social Security disability claims were pending, she underwent a second VA psychiatric examination.  At that time, she reported severe depression and related symptoms arising from her foot disorder and her ongoing tensions with her employer.  Tellingly, the Veteran indicated that these tensions had exacerbated the intrusive memories associated with her sexual harassment and legal problems in service, adding that "she f[ound] herself talking about 'the military when she should be saying the post office.'"  

In terms of current psychiatric symptoms, the Veteran reported being "depressed most days of the week," and having "decreased interests, decreased energy, fatigue, decreased focus, anhedonia, sleep disturbance, and intermittent feelings of helplessness and hopelessness."  In addition, she complained that she was emotionally labile, cried easily, and was "uncomfortable in public settings."  With regard to other symptoms, the Veteran described being "easily startled, on guard, hypervigilant, severely anxious and isolative."  She also attested to having chronic sleep impairment and recurrent "nightmares about the situation in the Philippines and the subsequent harassments [during service]."  The Veteran further acknowledged "occasionally hearing voices in the distance or hearing whispering," but denied experiencing visual hallucinations or other psychotic symptoms.  She likewise denied having active suicidal or homicidal intent, but indicated that she had passing thoughts of harming herself and others.

A concurrent mental status examination confirmed that the Veteran was not only "emotionally labile, tearful, distressed and depressed," but also exhibited hygiene deficiencies and "deficits of working memory and attention and focus."  In addition, she was noted to have "decreased performance of activities of daily living and her own self care," as well as a "very marginal and circumscribed lifestyle," particularly "since stopping work."

Based on the above examination results, and the other evidence of record, the January 2011 VA examiner confirmed the Veteran's prior diagnoses of PTSD, major depressive disorder, and cognitive disorder, NOS.  The examiner then opined that those psychiatric diagnoses continued to warrant a GAF score of 51.  Nevertheless, the examiner acknowledged that the "signs and symptoms" underlying those diagnoses were productive of significant employment difficulties, "result[ing] in deficiencies in most of the following areas: Working, judgment, thinking and mood and interpersonal relations."  However, the January 2011 examiner posited that, "with additional counseling and stabilization on psychotropics, the [V]eteran's symptoms w[ould] likely improve," adding that, "[d]espite stress and tensions on her job at the post office" she had managed to "work[] at least 30 hours per week for many years," and had "seemed to be doing better in a more sedentary job--casing mail."  As such, the January 2011 examiner concluded that the Veteran "retain[ed] cognitive, behavioral, and emotional capacities to do at least simple work tasks in a loosely supervised environment within her physical limitations."

Notably, the Veteran has since disputed the January 2011 VA examiner's findings regarding her employability.  Specifically, in testimony before the undersigned, she has testified that the VA examiner was under the mistaken impression that the "post office was making accommodations to meet [the Veteran's] disability," when in fact "the management [there] had told [her] not to come back because they were processing [her] disability [claim]."  See Board Hearing Tr. at 5.  The Veteran has further testified that, far from stabilizing her symptoms, as the VA examiner surmised, her psychotropic regimen was productive of severe side effects, including impaired coordination and bladder control, which ultimately forced her to stop taking that medication.  Id. at 6.  The Veteran has since switched to medical marijuana, which, by her own admission, has helped to quell her anxiety and sleep impairment; however, there is no indication that her other emotional and cognitive symptoms have responded to such treatment.  Id. at 7.  

In addition to highlighting the current severity of her acquired psychiatric disorder, the Veteran has described how this service-connected disability impacts her daily existence.  For example, she has testified that she spends most of her time confined to her home, "peer[ing] out the windows" with the doors locked, and going weeks without taking a shower or performing basic housekeeping tasks.  Id. at 8-10.  The Veteran has also attested to having thoughts of ending her own life and of "physically hurting" her former coworkers and supervisors.  Id. at 9-10.  She has further testified that, one occasion, she had to be forcibly escorted from a building where she used to work "for appearing to be a threat to [her]self or others."  Id.

To buttress her own detailed account of occupational and social impairment, the Veteran has provided documentation from her disability claim against the Postal Service.  Significantly, that documentation includes a June 2011 formal finding that she is permanently disabled "due to arthritis of the right foot, major depression, and [PTSD]."  See June 8, 2011, Correspondence from "J.L.," Disability, Reconsideration, and Appeals, United States Office of Personnel Management.  Also of record is a written statement from a former supervisor of the Veteran, which describes her as "an emotional wreck, difficult to work with co-workers and management."  See August 7, 2010, Official Supervisor's Report.  These anecdotal findings are consistent with other contents in the claims file, most notably the extensive records of VA and private psychiatric treatment and the report of a October 2011 VA examination, which was prepared in connection with a different issue but nonetheless supports the instant claim by identifying the Veteran's mental illness as a factor contributing to her unemployment.

The Board recognizes that the Veteran's inability to work has also been linked to a right foot disorder for which she is not in receipt of VA benefits.  Nevertheless, where, as here, the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  As such, the Board has no discretion but to attribute the Veteran's occupational and social impairment, which has been associated jointly with her psychiatric and right foot disorders, wholly to that disability for which VA benefits have been established.

Accordingly, the Board finds that, in view of the Veteran's detailed lay statements, the documentation from her former employer, and the clinical evidence of unemployability associated with her PTSD, depression, and cognitive disorder, the totality of the record is sufficient to refute the aforesaid finding that she is capable of "simple work tasks in a loosely supervised environment."  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (holding that the credibility and weight to be attached to medical opinion evidence lies within the province of the Board as adjudicator); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding that the Board can decide between conflicting evidence as long as it adequately explains its reasoning).  That perfunctory finding by the January 2011 VA examiner is unpersuasive as it was predicated on incomplete facts.  Indeed, that finding preceded and therefore did not account for the Veteran's testimony and the other evidence regarding the long-term impact of her psychiatric symptoms on her occupational and social functioning.  As discussed, the Veteran has since demonstrated that such symptoms have precluded her from working since long before her official discharge from the Postal Service.  Similarly, she has shown that these symptoms profoundly limit her ability to perform even the most rudimentary tasks of daily living.  

Moreover, while cognizant that the Veteran's assigned GAF of 51 denotes symptoms that are, at most, moderately severe, the Board finds that this score fails to comport with the profound level of occupational and social impairment, outlined above, which she has demonstrated throughout this appeal.  

Having thus controverted the finding of employability, and the corresponding GAF score, rendered by the foregoing VA examiners, the Board finds that the remaining evidence is sufficient to establish that, throughout this appeal, the Veteran's service-connected acquired psychiatric disorder has warranted a rating of 100 percent under the General Rating Formula for Mental Disorders.  

Such an evaluation, as noted previously, contemplates total occupational and social impairment due to such symptoms as persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Veteran has effectively demonstrated each of these symptoms through the lay and clinical evidence, detailed above.  Conversely, she has not expressly exhibited the other symptoms listed in the 100 percent rating criteria, i.e., gross impairment in thought processes or communication, disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  However, these are but examples of typical symptoms associated with a total disability rating, rather than strict prerequisites for such an evaluation.  See Mauerhan, 16 Vet. App. at 442-43.  

Accordingly, the Board finds that the Veteran's overall psychiatric disability picture, while not a perfect match for the 100 percent rating criteria, more closely approximates these criteria than the factors for the next lower (i.e., 70 percent) rating.  It follows that the question of which of these two ratings to assign must be resolved in the Veteran's favor and that assignment of a total disability evaluation is therefore warranted.  See 38 C.F.R. § 4.7 (2013).  

All reasonable doubt has been resolved in the interest of the Veteran in reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 2002).  As the Board is granting the highest rating possible for her acquired psychiatric disorder, consideration of the extraschedular provisions is unnecessary in this case.  38 C.F.R. § 3.321 (2013).

III.  TDIU

The Board's award of a total schedular rating for the Veteran's acquired psychiatric disorder covers the entire period on appeal and, as such, represents a greater benefit than the grant of TDIU for this service-connected disability.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); see also Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2, Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a TDIU request moot where a total schedular rating was awarded for the same period).  Nevertheless, such an award does not automatically negate entitlement to TDIU on the basis of other service-connected disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant was already rated 100 percent for one or more disabilities).  In this case, however, the Veteran has no other service-connected disabilities apart from tension headaches and traumatic brain injury residuals, for which she has been assigned noncompensable ratings, effective January 28, 2011 (i.e., after the filing of this appeal).  See December 2011 Rating Decision.  

Notably, the Veteran has not alleged that her other service-connected disabilities preclude employment, nor has the record otherwise shown this to be the case. Moreover, in testimony following the grant of VA benefits for those other disabilities, the representative for the Veteran has made clear that her claim for TDIU is predicated solely on her acquired psychiatric disorder, noting for the record that "the issue that we're here for today is to get [the] PTSD [rating] increased or to get [her] entitlement to the unemployability benefit."  See Board Hearing Tr. at 3 (emphasis added).  The Board considers this statement, in the context of the entire record, sufficient to show that the 100 percent rating assigned herein for the acquired psychiatric disorder constitutes a complete grant of the benefits sought on appeal.  As such, the issue of TDIU is effectively moot and therefore subject to dismissal.


ORDER

A schedular rating of 100 percent is granted for the Veteran's acquired psychiatric disorder, subject to the statutes and regulations governing the payment of VA compensation.

The issue of entitlement to TDIU is dismissed.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


